Per Curiam. This claim coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for overpayment by Claimant of vehicle proration fees. An investigation by the Secretary of State determined that an overpayment of Vehicle Proration fees was made by Claimant for the year 1970. After a pretrial conference, the parties entered into a joint stipulation in the amount of $13,200.00 as a fair and just settlement of this claim in view of all the documents in their possession. It is hereby ordered that the sum of Thirteen Thousand Two Hundred Dollars ($13,200.00) be awarded to Claimant, Pulley Freight Lines, Inc., in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.